Exhibit 99.1 N e w sR e l e a s e QUICKSILVER GAS SERVICES LP 777 West Rosedale Street Fort Worth, TX76104 www.kgslp.com Quicksilver Gas Services Reports Second-Quarter 2009 Results FORT WORTH, TEXAS (August 10, 2009) – Quicksilver Gas Services LP (NYSE: KGS) today reported net income for the second quarter of 2009 of $7.4 million, up 32% from $5.6 million reported in the prior-year period.Earnings before interest, income taxes, depreciation and accretion ("EBITDA"), a non-GAAP measure, was $16.2 million for the second quarter of 2009, an increase of 42% from the 2008 second quarter EBITDA of $11.5 million. Second-Quarter 2009 Highlights · Increased average gathered volumes to approximately 223 MMcf per day; up 18% versus the prior-year quarter · Increased distributable cash flow to $12.6 million; up 20% year-over-year · Connected approximately 12 miles of gathering infrastructure · Connected 21 new wells to the gathering system “Strong year-over-year growth in revenues, net income and distributable cash flow, during a very challenging period for our industry, is a testament to the quality of our assets and operating structure,” said Toby Darden, Quicksilver Gas Services president and chief executive officer.“Producers’ reduced activity levels in the Fort Worth Basin have lowered our near-term growth estimates and we are responding prudently by minimizing capital spending and maximizing financial flexibility.We believe that this approach will serve us well as we continue to pursue accretive growth opportunities.” Capital Program For the second quarter of 2009, the company incurred approximately $12.5 million of capital costs, including $2.5 million of maintenance capital.Expenditures during the quarter included the connection of approximately 12 miles of gathering lines and 21 new wells to the gathering system. Debt and Liquidity Based on results through June 30, 2009, the company’s total borrowing capacity under its senior secured revolving credit facility is $235 million and the company had drawn $195.9 million, resulting in $39.1 million of available capacity. -more- NEWS RELEASE Page 2 of 8 Distributions On July 20, 2009, the company announced a cash distribution for the 2009 second quarter of $.37 per unit.For the three months ended June 30, 2009, distributable cash flow, a non-GAAP financial measure, totaled $12.6 million, which provided 1.39 times the amount required to cover the total distributions to both the limited and general partners for the period. Conference Call Quicksilver Gas Services will host a conference call for investors and analysts at 10:00 a.m. eastern time today to discuss the second-quarter 2009 operating and financial results and its outlook for the future.The company invites interested parties to listen to the call via the company’s website at www.kgslp.com or by calling 1-877-313-7932, using the conference ID number 80360462, approximately 10 minutes prior to the call.A digital replay of the conference call will be available at 3:00 p.m. eastern time today and will remain available for 30 days.The replay can be accessed at 1-800-642-1687 using the conference ID number 80360462.The replay will also be archived for 30 days on the company’s website. Use of Non-GAAP Financial Measures This press release and the accompanying schedules include the non-generally accepted accounting principles ("non-GAAP") financial measures of EBITDA, adjusted gross margin and distributable cash flow.The accompanying schedules on pages 7-8 of this news release provide reconciliations of these non-GAAP financial measures to their most directly comparable financial measures calculated and presented in accordance with accounting principles generally accepted in the United States of America ("GAAP").Our non-GAAP financial measures should not be considered as alternatives to GAAP measures such as net income or operating income or any other GAAP measure of liquidity or financial performance. About Quicksilver Gas Services Fort Worth, Texas-based Quicksilver Gas Services is a growth-oriented limited partnership in the business of gathering and processing natural gas produced from the Barnett Shale geologic formation in the Fort Worth Basin of north Texas.The company began operation in 2004 to provide these services to Quicksilver Resources Inc., which owns our general partner.For more information about Quicksilver Gas Services, visit www.kgslp.com. -more- NEWS RELEASE Page3 of 8 Forward-Looking Statements The statements in this news release regarding future events, occurrences, circumstances, activities, performance, outcomes and results are forward-looking statements.Although these statements reflect the current views, assumptions and expectations of Quicksilver Gas Services LP’s management, the matters addressed herein are subject to numerous risks and uncertainties, which could cause actual activities, performance, outcomes and results to differ materially from those indicated.Factors that could result in such differences or otherwise materially affect Quicksilver Gas Services LP’s financial condition, results of operations and cash flows include:changes in general economic conditions; fluctuations in natural gas prices; failure or delays in Quicksilver Resources Inc. and third parties achieving expected production from natural gas projects; competitive conditions in our industry; actions taken or non-performance by third parties, including suppliers, contractors, operators, processors, transporters and customers; fluctuations in the value of certain of our assets and liabilities; changes in the availability and cost of capital; operating hazards, natural disasters, weather-related delays, casualty losses and other matters beyond our control; construction costs or capital expenditures exceeding estimated or budgeted amounts; the effects of existing and future laws and governmental regulations; and the effects of current and future litigation; as well as other factors disclosed in Quicksilver Gas Services LP’s filings with the Securities and Exchange Commission.Except as required by law, we do not intend to update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. Investor and Media Contact Rick Buterbaugh 817-665-4835 KGS 09-08 -more- NEWS RELEASE Page4 of 8 QUICKSILVER GAS SERVICES LP CONDENSED CONSOLIDATED STATEMENTS OF INCOME In thousands, except for per unit data - Unaudited Three Months Ended June 30, Six Months Ended June 30, Revenue Gathering and transportation revenue - Quicksilver $ Gathering and transportation revenue Gas processing revenue - Quicksilver Gas processing revenue Other revenue - Quicksilver Total revenue Expenses Operations and maintenance General and administrative Depreciation and accretion Total expenses Operating income Other income 1 1 1 6 Interest expense Income before income taxes Income tax provision 38 3 Net income $ General partner interest in net income $ Common and subordinated unitholders’ interest in net income Earnings per common and subordinated unit: Basic $ Diluted Weighted average number of common and subordinated units outstanding: Basic Diluted -more- NEWS RELEASE Page5 of 8 QUICKSILVER GAS SERVICES LP CONDENSED CONSOLIDATED BALANCE SHEETS
